— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered November 13, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was not deprived of effective *649assistance of counsel. A review of the totality of the evidence, the law, and the circumstances of this case as of the time of the representation, reveals that the defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137). The defense counsel presented an effective case which included the defense of intoxication. He vigorously cross-examined the prosecution witnesses, raised numerous objections, and delivered a summation consistent with the defense’s theory.
We also reject the defendant’s argument that the trial court erred in limiting the defense counsel’s cross-examination of a prosecution witness on the question of whether he knew if the deceased had a reputation for carrying a gun. Since the defendant did not raise the issue of justification, the trial court’s ruling was correct (see, People v Jones, 140 AD2d 627; cf., People v Miller, 39 NY2d 543).
We have reviewed the defendant’s remaining contention and find it to be without merit. Kooper, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.